Case 5:20-cv-00057-RWS Document 212 Filed 03/19/21 Page 1 of 5 PageID #: 4220




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION


 KIRSCH RESEARCH AND
 DEVELOPMENT, LLC,

         Plaintiff,
                                                         Civil Action No. 5:20-cv-00057-RWS
 vs.
                                                                      LEAD CASE
 DUPONT DE NEMOURS, INC.; E.I. DU PONT
 DE NEMOURS AND COMPANY,

        Defendants.


           NOTICE OF DEFENDANTS’ PROPOSED TECHNICAL ADVISOR

       Pursuant to Dkt. No. 189, Defendants DuPont de Nemours, Inc., E.I. du Pont de Nemours

and Company, FT Synthetics, Inc. and Atlas Roofing Corporation (collectively, “Defendants”)

notify the Court of their following proposal:

       The patents in suit do not cover inventions geared toward mechanical or electrical

engineering. Instead, given the subject matter of the patents-in-suit, and the terms to be construed,

including, for example, “a polypropylene coating…” [Dkt. No. 209], a technical advisor with a

chemical engineering background is best suited to assist the Court. As such, Defendants propose

Mr. Shane Nelson, who has a chemical engineering degree, as a technical advisor. Mr. Nelson’s

contact information is listed below, and his CV is attached to this Notice as Ex. A.

       Mr. Shane Nelson
       Park, Vaughan and Fleming LLP
       5847 San Felipe, Suite 1700
       Houston, Texas 77057
       Telephone: (713) 821-1541
       Email: shane@parklegal.com




NOTICE OF DEFENDANTS’ PROPOSED TECHNICAL ADVISOR – Page 1
Case 5:20-cv-00057-RWS Document 212 Filed 03/19/21 Page 2 of 5 PageID #: 4221




         Mr. Nelson has served as a technical advisor in this district and before this Court. He has

also confirmed that he has no conflicts with the parties and is available for the May 5, 2021

Markman hearing1. [Dkt. No. 187].

         In the event the Court does not select a chemical engineer as the technical advisor for this

case, Defendants, in the alternative, propose Mr. David Keyzer as a technical advisor. Mr. Keyzer

has confirmed that he has no conflicts with the parties and is available for the May 5, 2021

Markman hearing2. [Dkt. No. 187]. Mr. Keyzer’s contact information is listed below and his CV

is attached to this Notice as Ex. B.

         Mr. David Keyzer
         Law Office of David Keyzer, P.C.
         5170 Golden Foothill Parkway
         El Dorado Hills, CA 95762
         Telephone: (916) 243-5259
         Email: david@keyzerlaw.com




1
 The Court’s First Amended Docket Control Order [Dkt. No. 187] lists the week of April 19, 2021
as alternative dates for the Markman hearing. Mr. Nelson is available April 19-21 for the
alternative Markman hearing dates.
2
    Mr. Keyzer is available April 19-21 for the alternative Markman hearing dates.

NOTICE OF DEFENDANTS’ PROPOSED TECHNICAL ADVISOR – Page 2
Case 5:20-cv-00057-RWS Document 212 Filed 03/19/21 Page 3 of 5 PageID #: 4222




                                        Respectfully submitted,

                                        /s/ Jennifer H. Doan
                                        Jennifer H. Doan
                                        Texas Bar No. 08809050
                                        J. Randy Roeser
                                        Texas Bar No. 24089377
                                        HALTOM & DOAN
                                        6500 Summerhill Road, Suite 100
                                        Texarkana, TX 75503
                                        Telephone: 903.255.1000
                                        Facsimile: 903.255.0800
                                        Email: jdoan@haltomdoan.com
                                        Email: rroeser@haltomdoan.com

                                        Kathryn L. Clune (DC Bar No. 468784)
                                        Crowell & Moring LLP
                                        1001 Pennsylvania Ave., NW
                                        Washington, DC 20004
                                        Telephone: 202.624.2705
                                        kclune@crowell.com

                                        Jacob Z. Zambrzycki (NY Bar No. 4786240)
                                        Crowell & Moring LLP
                                        590 Madison Ave., 20th Floor
                                        New York, NY 10022
                                        Telephone: 212.803.4012
                                        jzambrzycki@crowell.com

                                        DEFENDANTS DUPONT DE NEMOURS,
                                        INC.; E.I. DU PONT DE NEMOURS AND
                                        COMPANY; FT SYNTHETICS, INC.




NOTICE OF DEFENDANTS’ PROPOSED TECHNICAL ADVISOR – Page 3
Case 5:20-cv-00057-RWS Document 212 Filed 03/19/21 Page 4 of 5 PageID #: 4223




                                                   /s/ Trey Yarbrough
                                                   Trey Yarbrough
                                                   Texas Bar No. 22133500
                                                   YARBROUGH WILCOX, PLLC
                                                   100 E. Ferguson St., Suite 1015
                                                   Tyler, Texas 75702
                                                   Phone: (903) 595-3111
                                                   Fax: (903) 595-0191
                                                   trey@yw-lawfirm.com

                                                   Updeep S. (Mickey) Gill (pro hac vice)
                                                   (Lead Counsel)
                                                   usg@nixonvan.com
                                                   H. Warren Burnam, Jr. (pro hac vice)
                                                   hwb@nixonvan.com
                                                   Joseph A. Rhoa (pro hac vice)
                                                   jar@nixonvan.com
                                                   Sheri L. Gordon (pro hac vice)
                                                   slg@nixonvan.com
                                                   NIXON & VANDERHYE P.C.
                                                   901 N. Glebe Rd., 11th Floor
                                                   Arlington, VA 22203
                                                   Phone: (703) 816-4000
                                                   Fax: (703) 816-4100

                                                   DEFENDANT ATLAS ROOFING
                                                   CORPORATION




                               CERTIFICATE OF SERVICE

        The undersigned certifies that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this document via the Court’s CM/ECF system
per Local Rule CV-5(a)(3) on this the 19th day of March, 2021.



                                                   /s/ Jennifer H. Doan
                                                   Jennifer H. Doan




NOTICE OF DEFENDANTS’ PROPOSED TECHNICAL ADVISOR – Page 4
Case 5:20-cv-00057-RWS Document 212 Filed 03/19/21 Page 5 of 5 PageID #: 4224




                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(h), the undersigned certifies that counsel for Defendants met
and conferred with counsel for Plaintiff on multiple dates, including March 17, 2021, regarding
the proposed technical advisors. The parties were unable to reach agreement.


                                                /s/ Jennifer H. Doan
                                                Jennifer H. Doan




NOTICE OF DEFENDANTS’ PROPOSED TECHNICAL ADVISOR – Page 5
